NUMBER 13-10-00280-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


BRIAN JAMES LUCAS,                                                          Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.



                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Yañez and Garza
                  Memorandum Opinion Per Curiam

      Appellant, Brian James Lucas, attempts to appeal a conviction for possession of

heroin. The trial court has certified that Athe defendant has waived the right of appeal.@

See TEX. R. APP. P. 25.2(a)(2).
       On July 22, 2010, this Court notified appellant=s counsel of the trial court=s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On August 11, 2010, counsel filed a letter brief with this Court.           Counsel=s

response does not establish: (1) that the certification currently on file with this Court is

incorrect, or (2) that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this

appeal is DISMISSED.



                                                  PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed
the 25th day of August, 2010.




                                              2